Dismiss and Opinion Filed September 25, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00664-CV


                           IN THE INTEREST OF C.W., A CHILD


                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 11-667

                                 MEMORANDUM OPINION

                          Before Justices FitzGerald, Lewis, and Brown
                                  Opinion by Justice FitzGerald

       Appellant’s brief in this case is overdue. By postcard dated July 15, 2013, we notified

appellant that the time for filing his brief had expired. We directed appellant to file both his brief

and an extension motion with ten days. We cautioned appellant that failure to file his brief and

an extension motion would result in the dismissal of this appeal without further notice.

       Appellant belatedly filed a motion for extension of time to file his brief. By order dated

August 7, 2013, we ordered appellant to file his brief on or before September 6, 2013. On

September 10, 2013, we ordered appellant to file his brief by September 20, 2013, and we

warned him that the appeal would be dismissed if he did not comply. Appellant has not filed a

brief or otherwise communicated with this Court since we issued our August 7, 2013 order.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
130664F.P05                                        JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.W., A CHILD,                On Appeal from the 305th Judicial District
                                                 Court, Dallas County, Texas
No. 05-13-00664-CV                               Trial Court Cause No. 11-667.
                                                 Opinion delivered by Justice FitzGerald.
                                                 Justices Lewis and Brown participating.

    In accordance with this Court’s opinion of this date, we DISMISS this appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered September 25, 2013




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–